Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 7-14, 17, 18, 20, and 23-25 were previously pending and subject to a non-final Office Action having a notification date of February 4, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on July 21, 2022 (the “Amendment”) amending claims 1, 10, 17, 18, and 23.  
The claim amendments in the Amendment overcome the claim rejections under 35 USC 112(a) and (b) set forth in the non-final Office Action.  Furthermore, in conjunction with the Examiner’s Amendment set forth below, the claim rejections under 35 USC 103 set forth in the non-final Office Action are also overcome.
The present Notice of Allowance addresses pending claims 1, 2, 4, 7-14, 17, 18, 20, and 23-25 in the Amendment.

EXAMINER’S AMENDMENT
During a discussion with Deidra D. Ritcherson, Reg. No. 55,574, on August 11, 2022, it was agreed that certain amendments to the application are to be made, which are set forth below. 

1. (Currently Amended) A system, comprising: 
a memory that stores computer executable components; 
a processor that executes the computer executable components stored in the memory and that: 
stores, via data windows, sensor data from one or more movement capturing devices associated with a user identity as a set of vectors, wherein a first data window of the data windows stores a first portion of the sensor data as a first vector, and wherein a second data window of the data windows stores a second portion of the sensor data as a second vector; 
converts the sensor data into symbolic data indicative of a symbolic representation of the sensor data, wherein the sensor data is converted into symbolic data to facilitate compression of the sensor data for reduced storage and an improved data rate to transmit the sensor data; 
employs a Markov-Chain technique to compute a derived wherein the generating includes determining the set of transitions based on a changing distance between stationary distributions of sequences of the symbolic data, wherein each stationary distribution corresponds to an amount of time processing the symbolic data by the Markov-Chain technique and defines a probability distribution of the symbolic data that can remain unchanged in the Markov chain during an interval of time, and wherein the set of states comprise a healthy state and a diseased state; 
generates a natural language processing model that models the derived 
generates unsupervised scoring information associated with the symbolic data, wherein the unsupervised scoring information delineates a distance between the derived distribution of the symbolic data and the previously determined distribution within the natural language processing model; and 
labels the symbolic data as associated with a medical condition associated with the previously determined distribution or not associated with the medical condition associated with the previously determined distribution based on whether the unsupervised scoring information satisfies a defined criterion.

2. (Previously Presented) The system of claim 1, wherein the processor also assigns a first symbol of the symbolic data to the first data window and assigns a second symbol of the symbolic data to the second data window, wherein the first symbol is distinct from the second symbol and to generate a sequence of discrete symbols, and wherein the first data window and the second data window are overlapping, and wherein the processor also analyzes the symbolic data associated with the one or more movement capturing devices based on a natural language processing technique, and wherein the set of transitions between the set of states is determined based on a changing distance between derived distributions of symbol sequences associated with the symbolic data.

3. (Canceled)

4. (Previously Presented) The system of claim 1, wherein the processor also converts the sensor data into the symbolic data based on a clustering technique that groups the sensor data employing a vector quantization of the sensor data.

5-6. (Canceled)

7. (Previously Presented) The system of claim 1, wherein the processor also filters the sensor data based on filter data indicative of information for a range of movement associated with the user identity.

8. (Previously Presented) The system of claim 1, wherein the processor also receives the sensor data from one or more wearable devices, wherein the one or more movement capturing devices is one of the one or more wearable devices.

9. (Canceled)

10. (Currently Amended) A computer-implemented method, comprising: 
storing, via data windows, by a system operatively coupled to a processor, sensor data from one or more sensors associated with a user identity as a set of vectors, wherein a first data window of the data windows stores a first portion of the sensor data as a first vector, and wherein a second data window of the data windows stores a second portion of the sensor data as a second vector; 
converting, by the system, the sensor data into symbolic data indicative of a symbolic representation of the sensor data, wherein the sensor data is converted into symbolic data to facilitate compression of the sensor data for reduced storage and an improved data rate to transmit the sensor data; 
employing, by the system, a Markov-Chain technique to compute a derived wherein the generating includes determining the set of transitions based on a changing distance between stationary distributions of sequences of the symbolic data, wherein each stationary distribution corresponds to an amount of time processing the symbolic data by the Markov-Chain technique and defines a probability distribution of the symbolic data that can remain unchanged in the Markov chain during an interval of time, and wherein the set of states comprise a healthy state and a diseased state; 
generating, by the system, a natural language processing model that models the derived 
generating, by the system, unsupervised scoring information associated with the symbolic data, wherein the unsupervised scoring information delineates a distance between the characteristic distribution of the symbolic data and the determined distribution within the natural language processing model; and 
labeling, by the system, the symbolic data as associated with a medical condition associated with the previously determined distribution or not associated with the medical condition associated with the previously determined distribution based on whether the unsupervised scoring information satisfies a defined criterion.

11. (Previously Presented) The method of claim 10, further comprising: receiving, by the system, the sensor data from one or more movement capturing devices associated with the sensor data, wherein the one or more sensors are located within the one or more movement capturing devices.

12. (Previously Presented) The method of claim 10, further comprising: receiving, by the system, the sensor data from one or more wearable devices associated with the sensor data, wherein the one or more sensors are located within one or more movement capturing devices.

13. (Original) The method of claim 10, wherein the converting comprises converting the sensor data into the symbolic data based on a clustering technique.

14. (Previously Presented) The method of claim 10, wherein the converting comprises capturing the data windows associated with the sensor data to facilitate the conversion of the sensor data into the symbolic data.

15-16. (Canceled)

17. (Previously Presented) The method of claim 10, wherein the generating the natural language processing model comprises improving processing of the sensor data from the one or more sensors.

18. (Currently Amended) A non-transitory computer program product facilitating natural language processing of a motion alphabet for unsupervised clinical scoring, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
store, via data windows and by the processor, sensor data from one or more sensors associated with a user identity as a set of vectors, wherein a first data window of the data windows stores a first portion of the sensor data as a first vector, and wherein a second data window of the data windows stores a second portion of the sensor data as a second vector; 
convert, by the processor, the sensor data into symbolic data indicative of a symbolic representation of the sensor data, wherein the sensor data is converted into symbolic data to facilitate compression of the sensor data for reduced storage and an improved data rate to transmit the sensor data; 
employ, by the processor, a Markov-Chain technique to compute a derived wherein the generating includes determining the set of transitions based on a changing distance between stationary distributions of sequences of the symbolic data, wherein each stationary distribution corresponds to an amount of time processing the symbolic data by the Markov-Chain technique and defines a probability distribution of the symbolic data that can remain unchanged in the Markov chain during an interval of time, and wherein the set of states comprise a healthy state and a diseased state; 
generate, by the processor, a natural language processing model that models the derived 
generate, by the processor, unsupervised scoring information associated with the symbolic data, wherein the unsupervised scoring information delineates a distance between the characteristic distribution of the symbolic data and the historic previously determined distribution within the natural language processing model; and 
label, by the processor, the symbolic data as associated with a medical condition associated with the previously determined distribution or not associated with the medical condition associated with the previously determined distribution based on whether the unsupervised scoring information satisfies a defined criterion.

19. (Canceled)

20. (Previously Presented) The non-transitory computer program product of claim 18, wherein the program instructions are further executable by the processor to cause the processor to: receive, by the processor, sensor data from one or more wearable devices associated with the one or more sensors, wherein the one or more sensors are located within the one or more movement capturing devices.

21-22. (Canceled)

23. (Previously Presented) The system of claim 1, wherein the one or more movement capturing devices comprise a plurality of sensors that generate the sensor data, wherein a first type of the plurality of sensors is distinct from a second type of the plurality of sensors, wherein a first type comprises a biosensor that captures bioactivity from an entity associated with the user identity, wherein the plurality of sensors are auxiliary and remote from a body of the user identity, and wherein the medical condition is a neurological condition.
24. (Previously Presented) The system of claim 1, wherein the processor further: classifies a medical condition and generates a confidence score related to the classification of the medical condition for the user identity.

25. (Currently Amended) The method of claim 10, further comprising: classifying. by the system, a medical condition and generating 

Allowable Subject Matter
Claims 1, 2, 4, 7, 8, 10-14, 17, 18, 20, and 23-25 are allowed.
The following is the Examiner’s statement of reasons for allowance:
The previous version of the independent claims recited, inter alia, storing sensor data from one or more movement capturing devices associated with a user identity as a set of vectors via data windows, converting the sensor data into symbolic data indicative of a symbolic representation of the sensor data to facilitate compression of the sensor data for reduced storage and an improved data rate to transmit the sensor data, employing a Markov-Chain technique to compute a derived characteristic distribution associated with the symbolic data by generating a Markov chain that includes a set of states associated with the symbolic data and a set of transitions between the set of states, generating a natural language processing model that models distributions; generating unsupervised scoring information associated with the symbolic data that delineates a distance between the distributions within the natural language processing model, and labeling the symbolic data as associated with a medical condition associated with the previously determined distribution or not associated with the medical condition associated with the previously determined distribution based on whether the unsupervised scoring information satisfies a defined criterion.  These limitations were disclosed by the combination of NPL “A Motion Sequence Fusion Technique…” to Ghassemzadeh (“Ghassemzadeh (Motion Sequence)”) in view of U.S. Patent No. 6,967,652 to Nubling et al. (“Nubling”), U.S. Patent App. Pub. No. 2007/0172803 to Hannaford et al. (“Hannaford”), and U.S. Patent App. Pub. No. 2018/0092572 to Sanchez et al. (“Sanchez”) as set forth at pages 8-13 of the non-final Office Action.
However, the independent claims have now been amended to recite, inter alia, that the generating of the Markov chain further includes determining the set of transitions based on a changing distance between stationary distributions of sequences of the symbolic data, wherein each stationary distribution corresponds to an amount of time processing the symbolic data by the Markov-Chain technique and defines a probability distribution of the symbolic data that can remain unchanged in the Markov chain during an interval of time.  The above references do not disclose or suggest these newly added limitations, in combination with the other limitations of the independent claims. 

For reference, Int’l Pub. No. WO 2017/210729 discloses a method of determining a state of progression in a subject of a disease or treatment having motion symptom that includes obtaining a time series of motion data from a motion detector worn on an extremity of the subject, over an extended period during usual activities of the subject; processing the motion data to produce a plurality of measures of kinetic state of the subject at a respective plurality of times throughout the extended period, each measure of kinetic state comprising at least one of: a measure for bradykinesia, and a measure for dyskinesia; determining a measure of dispersion of the measures of kinetic state; combining the measure of dispersion with at least one other data characteristic determined from the motion data, to produce a selection score; and generating an output indicating the selection score.
However, this document does not appear to disclose, inter alia, converting the motion data into symbolic data, and employing a Markov-Chain technique to compute a derived distribution associated with the symbolic data by generating a Markov chain that includes a set of states associated with the symbolic data and a set of transitions between the set of states, wherein the generating includes determining the set of transitions based on a changing distance between stationary distributions of sequences of the symbolic data, wherein each stationary distribution corresponds to an amount of time processing the symbolic data by the Markov-Chain technique and defines a probability distribution of the symbolic data that can remain unchanged in the Markov chain during an interval of time, and wherein the set of states comprise a healthy state and a diseased state, all as recited in the present independent claims.

Reasons for patent-eligibility of the claims can be found at pages 3-4 of the non-final Office Action dated March 26, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686